Citation Nr: 1525784	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Again, the issues of entitlement to nonservice-connected pension benefits and special monthly compensation based on the need for aid and attendance have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, hearing loss or tinnitus during active duty service; the Veteran's hearing was normal by voice testing on separation examination.  

2.  The Veteran experienced noise exposure during service aboard an aircraft carrier during active duty.  

3.  VA examinations dated February 2009 and December 2014 reveal a current hearing loss disability for VA purposes.  

4.  There is no probative evidence which links the Veteran's current hearing loss or tinnitus to his active military service.  

5.  Hearing loss and tinnitus were not manifest within the first year of the Veteran's separation from active duty in 1965.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated September 2007 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently afforded a VA examination in December 2014, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Navy from March 1963 to March 1965.  He served in an aviation occupational field and was stationed aboard an aircraft carrier.  Accordingly, the Board finds he experienced acoustic trauma in the form of aircraft noise during service.

In September 1962, the entrance examination for the Naval Reserve revealed that the Veteran's hearing was normal by both voice and audiometer testing.  In March 1965 separation examination of the Veteran was conducted upon his release from active duty.  His hearing was normal on both whispered voice and spoken voice testing.  

A July 2003 private medical record noted that the Veteran had "good hearing.  His left ear is diminished from what is in the right."  A December 2005 private medical record noted that he reported left ear hearing was slightly diminished.  

A March 2006 VA nursing note indicated that the Veteran reported difficulty hearing some speech tones.  However, a subsequent, October 2006, VA nursing note indicated normal hearing.  In July 2007, the Veteran filed this claim for service connection for hearing loss and tinnitus.  

In February 2009, a VA audiology examination of the Veteran was conducted.  The Veteran reported a history of aircraft noise exposure during active duty.  The examiner reviewed the service treatment records showing normal hearing on entrance and separation from service.  The Veteran did not report current symptoms of tinnitus.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
75
LEFT
10
10
10
35
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  These findings reveal the presence of a current hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner's medical opinion was that the Veteran's claimed hearing loss and tinnitus were "less likely than not" related to noise exposure during military service.  No rationale was provided.  

VA audiology consultation reports dated June 2010, June 2012, December 2012, and March 2013, note the presence of bilateral mixed hearing loss, with both sensorineural and conductive components.  

In March 2014, the Veteran testified at a hearing before the Board.  He testified about being exposed to acoustic trauma in the form of aircraft noise during active duty service aboard an aircraft carrier.  On specific questioning he testified that he did not have symptoms of tinnitus, ringing in his ear, dating from service.  His wife also indicated that the Veteran's symptoms of ringing in his ears were recent, starting in only the "last few years."  Subsequently, he testified about a longer term ringing, which was intermittent.  

In September 2014, another VA audiology examination of the Veteran was conducted.  The Veteran reported constant bilateral tinnitus that began in service.  The audiologist reviewed the service treatment records noting normal hearing on entrance and separation examination, albeit that separation examination only used voice testing.  Audiological testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
80
100
LEFT
30
40
25
80
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  These findings reveal the presence of a current hearing loss disability.  38 C.F.R. § 3.385.The examiner indicated that the Veteran's current hearing loss was mixed.  

In December 2014 a VA otolaryngology examination was conducted.  The Veteran reported a long history of bilateral progressive hearing loss and bilateral tinnitus, but was uncertain as to the time of onset of hearing loss and bilateral tinnitus that seemed constant but varies in severity.  He reported wearing hearing aids for the past three to four years.  He also reported the placement of a tympanostomy tube in his right ear a few years earlier, and he reported noise exposure during active duty aboard an aircraft carrier for two years, March 1963 to March 1965.  Subsequent to military separation, he veteran worked as an electrician until his stroke in 1988.

After a full examination and a review of the evidence of record, the physician's medical opinion was that it was "less likely than not (less than 50% probability) that the Veteran's hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event or illness."  The physician's rationale was that 

there is a lack of evidence to support causation between the Veteran's current hearing loss and/or tinnitus and military service.  Although there was no separation audiometric study performed, it should be noted that the whisper test was the standard of what was done at the time, and there is absolutely no reason to think that hearing loss might have been present at any time on active duty. I concur with the Audiologist's assessment that there were no reports of tinnitus found in the service treatment records, and tinnitus is less likely than not caused by military noise exposure.  

The physician further stated that the audiology evidence of record revealed conductive components to the Veteran's hearing loss resulting in a diagnosis of mixed hearing loss, which would represent chronic Eustachian tube dysfunction and would not relate to acoustic trauma in any way.  Moreover the current sensorineural component is consistent with the Veteran's age, and "would be most likely caused" by presbycusis, rather than acoustic trauma from military service 50 years ago.

In a February 2015 informal hearing presentation, the Veteran's representative argues that the recent VA examination reports and medical opinions therein are inadequate.  The representative argues that the audiologist and the physician did not consider the Veteran's report of symptoms of tinnitus with onset and continuing symptoms since service.  In this regard, the Veteran's statements that he had tinnitus in service that continued since his service discharge are competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements in this regard are inconsistent, both internally and with the other evidence of record.  Private medical records in 2003 and 2005 indicate hearing problems, but tinnitus was not reported.  VA records in 2006 indicate difficulty hearing, but again, tinnitus was not reported.  At his February 2009 VA audiology examination, the Veteran did not report symptoms of tinnitus.  At his hearing before the Board in March 2014, the Veteran testified that he did not have symptoms of tinnitus, ringing in his ear, dating from service.  His wife also testified that the Veteran's symptoms of ringing in his ears were recent, starting in only the "last few years."  However, later in the hearing, the Veteran testified about a longer term ringing, which was intermittent.  Accordingly, the Board finds that the Veteran's statements as to the onset of his tinnitus, although competent evidence, are not probative.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no probative evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of active duty, or within the first year of separation.  There is no evidence linking the Veteran's hearing loss or tinnitus to active service, including the noise exposure experienced therein.  The probative medical evidence of record indicates that the Veteran's hearing loss and tinnitus are not related to any period of active military service and are consistent with age related hearing loss.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


